                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

In the Matter of:                     )
                                      )
                          1
ROLTA INTERNATIONAL, INC. ,           )                                CASE NO. 20-82282-CRJ11
EIN: xx-xxx1132                       )                                CHAPTER 11
                                      )
     Debtor.                          )
                                      )
                                      )
ROLTA INTERNATIONAL, INC., ROLTA LLC, )                                ADVERSARY PROCEEDING
ROLTA UK LIMITED, ROLTA MIDDLE        )                                CASE NO.
EAST FZ LLC, ROLTA AMERICAS LLC, AND )
ROLTA GLOBAL B,V,                     )
                                      )
          v.                          )
                                      )
    Plaintiffs,                       )
                                      )
PINPOINT MULTI-STRATEGY MASTER        )
FUND (f/k/a PINPOINT MULTI-STRATEGY )
FUND), VALUE PARTNERS FIXED           )
INCOME SPC – VALUE PARTNERS           )
CREDIT OPORTUNIES FUND SP,            )
VALUE PARTNERS GREATER CHINA          )
HIGH YIELD INCOME FUND,               )
                                      )
    Defendants.                       )


                                                COMPLAINT

        COME NOW Rolta International, Inc., Rolta LLC, Rolta UK Limited, Rolta Middle East

FZ LLC, Rolta Americas LLC and Rolta Global B.V. (hereinafter collectively referred to as “The

Rolta Debtors”) and plead as follows:

                                                   COUNT I

        1.       The Rolta Debtors filed for relief under Chapter 11 of the Bankruptcy Code on

October 29, 2020.


1
 In addition to Rolta International, Inc., the Debtors include the following: Rolta Middle East FZ-LLC, Case No. 20-
82285-CRJ11;and Rolta U.K. Limited, Case No. 20-82287-CRJ11 by Court Order entered November 24, 2020 [Doc
93].


Case 20-80162-CRJ             Doc 1     Filed 12/07/20 Entered 12/07/20 14:36:33                     Desc Main
                                        Document     Page 1 of 17
       2.      This is a core proceeding under 28 U.S.C.A. § 157(b)(2)(F). Venue is property

pursuant to 28 U.S.C.A. § 1409(a).

       3.      Pinpoint Multi-Strategy Master Fund (F/K/A Pinpoint Multi-Strategy Fund), Value

Partners Fixed Income SPC – Value Partners Credit Opportunities Fund SP, Value Partners

Greater China High Yield Income Fund, (hereinafter collectively referred to as “Judgement

Creditors”), took a judgment against the Rolta Debtors in Pala Assets Holdings LTD et al. v. Rolta,

LLC et al., Index No. 652798/2018, in the Supreme Court of the State of New York, County of

New York dated August 24, 2020, and filed with the Clerk of Court September 2, 2020 . A copy

of the Judgment is attached hereto as Exhibit A.

       4.      A Turnover Order was entered for the Plaintiff Judgement Creditor on October 22,

2020. A copy of the Order is attached hereto as Exhibit B.

       5.      The Judgment and the Turnover Order constitutes a transfer of property was made

for the benefit of Defendants, a creditor against The Rolta Debtors, while The Rolta Debtors were

insolvent, on account of an antecedent debt, and within 90 days of The Rolta Debtors’ filing

bankruptcy petitions for relief in the court in violation of 11 U.S.C. § 547.

       6.      The Judgment and the Turnover Order transfer enabled Defendants to receive more

than it would have received under the distribution provided to creditors in this case in violation of

11 U.S.C. § 547.

       NOW THEREFORE, The Rolta Debtors respectfully request that the Court avoid the

Judgement Lien and the Turnover Order and to grant such other and further relief as may be

deemed just and proper.




                                                   2

Case 20-80162-CRJ         Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33             Desc Main
                                   Document     Page 2 of 17
                                              COUNT II

       7.       Upon information and belief, the Defendants assert a statutory lien under New York

law on some or all of the assets of The Rolta Debtors.

       8.       Such a lien is avoidable pursuant to 11 USC Sec. 545, which provides as follows:

                The trustee may avoid the fixing of a statutory lien on property of the debtor
                to the extent that such lien--

                (1) first becomes effective against the debtor--

                     (A) when a case under this title concerning the debtor is commenced;

                     (B) when an insolvency proceeding other than under this title
                     concerning the debtor is commenced;

                     (C) when a custodian is appointed or authorized to take or takes
                     possession;

                     (D) when the debtor becomes insolvent;

                     (E) when the debtor's financial condition fails to meet a specified
                     standard; or

                     (F) at the time of an execution against property of the debtor levied at
                     the instance of an entity other than the holder of such statutory lien;

                (2) is not perfected or enforceable at the time of the commencement of the
                case against a bona fide purchaser that purchases such property at the time
                of the commencement of the case, whether or not such a purchaser exists,
                except in any case in which a purchaser is a purchaser described in section
                6323 of the Internal Revenue Code of 1986, or in any other similar provision
                of State or local law;

                (3) is for rent; or

                (4) is a lien of distress for rent

11 USC § 545.

       NOW THEREFORE, The Rolta Debtors respectfully request that the Court to avoid such

statutory lien and to grant such other and further relief as may be deemed just and proper.




                                                     3

Case 20-80162-CRJ          Doc 1      Filed 12/07/20 Entered 12/07/20 14:36:33           Desc Main
                                      Document     Page 3 of 17
       Respectfully submitted this the 7th day of December, 2020.

                                                          /s/ Stuart M. Maples
                                                          STUART M. MAPLES, ESQ.
                                                          (ABS-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com

DEFENDANTS TO BE SERVED AT THE FOLLOWING:

Geoffrey J. Derrick, Esq.
KOBRE & KIM, LLP
1919 M Street, NW
Washington, DC 20036
geoffrey.derrick@kobrekim.com

John Han
Daniel J. Saval
Josef Klazen, Esq.
Donna Xu
KOBRE & KIM, LLP
800 Third Avenue
New York, NY 10022
john.han@kobrekim.com
daniel.saval@kobrekim.com
josef.klazen@kobrekim.com
donna.xu@kobrekim.com

Daniel D. Sparks
Bill D. Bensinger
CHRISTIAN & SMALLS LLP
505 North 20th Street, Suite 1800
Birmingham, AL 35203
ddsparks@csattorneys.com
bdbensinger@csattorneys.com




                                               4

Case 20-80162-CRJ        Doc 1      Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document     Page 4 of 17
                                  Exhibit A

                                 “Judgment”




Case 20-80162-CRJ   Doc 1   Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                            Document     Page 5 of 17
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1   Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document1 ofPage
                                                  9  6 of 17
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1   Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document2 ofPage
                                                  9  7 of 17
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1   Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document3 ofPage
                                                  9  8 of 17
                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1   Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document4 ofPage
                                                  9  9 of 17
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                   RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document 5 of   9 10 of 17
                                                  Page
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                   RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document 6 of   9 11 of 17
                                                  Page
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                   RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document 7 of   9 12 of 17
                                                  Page
                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                   RECEIVED NYSCEF: 09/02/2020




        Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                    Document 8 of   9 13 of 17
                                                  Page
                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                     RECEIVED NYSCEF: 09/02/2020




         Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33    Desc Main
                                     Document 9 of   9 14 of 17
                                                   Page
                                   Exhibit B

                              “Turnover Order”




Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                            Document      Page 15 of 17
                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                     RECEIVED NYSCEF: 10/22/2020




         Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33    Desc Main
                                     Document 1 of   2 16 of 17
                                                   Page
                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                    RECEIVED NYSCEF: 10/22/2020




         Case 20-80162-CRJ   Doc 1    Filed 12/07/20 Entered 12/07/20 14:36:33   Desc Main
                                     Document 2 of   2 17 of 17
                                                   Page
